10

1]

12

13

14

15

16

17

18

19

20

21

22

23

24,

Case 3:18-cv-05906-JLR Document 36-1 Filed 08/17/19 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

TACOMA DIVISION

JASON KULIGOWSKI, Civil No. 3:18-CY-5906-JLR.

Plaintiff,

Vv.

feraposed] ORDER

Commissioner of the Social Security
Administration,

Defendant.

 

 

of this fee to his attorney. The check for EAJA fees shall be mailed to Plaintiffs counsel at Dellert

 

 

After considering the filings of the parties regarding this issue, it is hereby ORDERED that
attorney fees in the amount of $8,000.00 shall be awarded to Plaintiff pursuant to 28 U.S.C. §
2412(d) (EAJA), subject to any offset as described in Astrue v. Ratliff, 130 8.Ct. 2521 (2010).

If the EAJA fees are not subject to an offset as described in Ratliff, the check for BAJA |

fees shall be made payable to Dellert Baird Law Offices, PLLC, based upon Plaintiff's assignment

Baird Law Offices, PLLC, 2805 Bridgeport Way W, #23, University Place, WA, 98466.

IT IS SO ORDERED.

Dated this —_\ a day of

 

Page | ORDER — [3:18-CV-5906-JLR]

 

 
10.

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Case 3:18-cv-05906-JLR Document 36-1 Filed 08/17/19 Page 2 of 2

Presented by:

CHRISTOPHER H. DELLERT, WA #42453
Dellert Baird Law Offices, PLLC .
2805 Bridgeport Way W, #23

University Place, WA 98466

Phone: (360) 329-6968

Fax: (360) 824-9371

Email: dellert.law.office@gmail.com

Attorney for Plaintiff

Page 2 ORDER — [3:18-CV-5906-JLR]

 

 
